As filed with the Securities and Exchange Commission on November 10, 2010 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CCH II, LLC and CCH II Capital Corp. (Exact name of registrants as specified in their charters) Charter Communications, Inc. (Exact name of registrant guarantor as specified in its charter) Delaware Delaware Delaware 03-0511293 13-4257703 43-1857213 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 12405 Powerscourt Drive St. Louis, Missouri 63131 (314) 965-0555 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Gregory L. Doody Executive Vice President and General Counsel 12405 Powerscourt Drive St. Louis, Missouri 63131 (314) 965-0555 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Christian O. Nagler Kirkland & Ellis LLP 601 Lexington Avenue New York, New York10022-4611 (212) 446-4800 Approximate date of commencement of proposed sale to the public:As soon as practicable after this Registration Statement becomes effective. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. x If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer oAccelerated fileroNon-accelerated filerxSmaller reporting company o (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee(1) 13.50% Senior Notes Due 2016 $ % $ $ Guarantees of 13.50% Senior Notes Due 2016 (2) (3
